In an action for a divorce and ancillary relief, the defendant appeals from a judgment of the Supreme Court, Queens County (Fitzmaurice, J.), dated February 3, 2005, which, upon a decision of the same court dated October 14, 2004, made after a nonjury trial, inter alia, granted the plaintiff a divorce on the ground of cruel and inhuman treatment and suspended his right to visit the parties’ children.
Ordered that the appeal from so much of the judgment as related to the parties’ child Kimpreet is dismissed as academic; and it is further,
Ordered that the judgment is affirmed insofar as reviewed; and it is further,
Ordered that one bill of costs is awarded to the respondent.
Since the parties’ child Kimpreet is now over 18 years of age, she is no longer subject to the judgment appealed from (see Matter of Sassower-Berlin v Berlin, 31 AD3d 771 [2006]).
The defendant, who waived his right to counsel, was properly permitted to proceed pro se, and “may not now be heard to *1100complain that he was prejudiced as a result thereof’ (Tesoriero v Tesoriero, 114 AD2d 1027 [1985]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Lifson, J.P., Florio, Angiolillo and Chambers, JJ., concur.